 226DECISIONSOF NATIONAL LABOR RELATIONS BOARDDennis Chemical Company, Inc. and International Un-ion of District 50, Allied & Technical Workers of theUnited States&Canada,Petitioner.Case 14-RC-6878April 7, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSUpon apetitionduly filedunder Section 9(c) of theNationalLaborRelations Act, as amended,a hearingwas held before HearingOfficer Victor R. Witte, Jr.,of the NationalLaborRelations Board.Following theclose of the hearing theEmployer fileda brief andthereafter the Regional Director for Region 14 trans-ferred this case to the Board for decision.Pursuant to the provisions of Section3(b) of theNationalLaborRelations Act, as amended, the Na-tionalLaborRelations Board has delegated its au-thority inthis proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds thattheyare freefrom prejudicial error.They are herebyaffirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employeris engaged in commerce within themeaning ofthe Act anditwill effectuate the purposesof the Actto assert jurisdiction herein.2. The labororganizations involved claim to repre-sent certain employees of the Employer.3.No question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and(7) of the Act.The Employerhas recognized the Intervenors, Lo-cal No.16, InternationalChemical Workers Union,AFL-CIO,and District 9, International Associationof Machinists and Aerospace Workers,AFL-CIO, asthe joint representatives of its production,warehouse,and maintenance employees at its St.Louis,Missouri,facility since 1950 and has entered into a series ofjointly negotiated agreementswith theIntervenorscovering employees in the recognized unit.'The mostrecent agreement,signed bythe Employer and bothUnions,was executedon February 20, 1970,and wason its face effective fromOctober16, 1969, to October1The Intervenors and Teamsters Local 600 were certified as the bargainingrepresentative in 1950 of the Employer's "production and maintenance em-ployees including truck drivers"In the mid-1950's warehousemen were spe-cifically added to the recognized contractual unit; then some 10 years laterwhen the Employer liquidated its trucking operations,truckdrivers weredeleted from the unit description and the Teamsters withdrew from the jointbargaining arrangement15, 1971. However, at District 9's insistence, the Em-ployer and that Union by letter dated January 30,1970, agreed to a 1-year extension for their then unex-ecuted 1969-71 agreement making that agreement,the letter stated, "in practice and effect" a 3-year con-tract between District 9 and the Employer. The letterspecified certain limited terms of employment appli-cable to the Employer's machinists, for the year fol-lowing October 16, 1971, and also provided in effectthat any changes negotiated by Local No. 16 in 1971would be applicable to the machinist members of Dis-trict 9 as well as to the other unit employees who weremembers of Local No. 16.In 1971, Local No. 16 and the Employer opened uptheir agreement and engaged in certain negotiationswith respect to various contract modifications. How-ever, no agreement was reached by November 12,1971,when the Petitioner filed its original petitionseeking a unit coextensive with that set forth in thebasic contract. Four days later it filed an amendedpetition excluding from the previously requested unitthe maintenance employees, who were the only em-ployees specifically affected by District 9's side agree-ment.The Intervenors and Employer contend that therequested unit excluding maintenance employees isinappropriate and that the petition is barred by theircontract which is, in view of District 9's side agree-ment, of 3 years' duration, its term running to October1972, or for a period of about a year after the petitionwas filed. The Petitioner contends that it is entitled toan election in some unit and is agreeable either to theinclusion or exclusion of the maintenance employees.Though there has been some ambiguity, as the Peti-tioner has sought to bring out, in the joint nature ofthe representation provided the Employer's employ-ees by the Intervenors, we nevertheless conclude thatthe employees have in fact been jointly representedover the years in a single production and maintenanceunit. Such conclusion finds substantial support in thefact that all the employees have been covered by sin-gle agreements, each of which has established in manyrespects the same terms and conditions of employ-ment for the employees irrespective of their unionmembership or classification as production or mainte-nance employees. That fact was not changed by the1970 side agreement between District 9 and the Em-ployer for that agreement dealt with only a few select-ed matters, the broad range of the settlement betweenthat Local and the Employer being set forth in theirbasic 1969-71 contract. Consequently, we find thatthe established, historical production, warehouse, andmaintenance unit is at this time the only appropriateunit.Furthermore, for reasons indicated above, wefind that it is the basic 1969-71 contract, and not theside agreement, that is relevant here for contract-bar196 NLRB No. 37 DENNIS CHEMICALCO., INC.purposes.' Consequently, as the petition was filed af-ter the termination date of the 1969-71 contract andbefore the parties had executed a new agreement, wefind it was not barred by that contract.However, Local No. 16 contends that even assum-ing there is no contract bar here, the petition shouldnevertheless be dismissed because the President'sprice-wage freeze order of August 15, 1971, renderedimpossible effective bargaining during the contract'sinsulated period, which ran from August 15 to Octo-2 SeeAppalachian Shale Products Co,121 NLRB 1160. Under that case theside agreement is clearly ineffective as a bar as it was notsigned by, or onbehalf of,all the contracting parties, coveredspecifically only limited termsof employment,i.e , certain pensions and wages,and left undisturbed thebroad scopeof terms andconditionssettled in thebasic contract Unlike theside agreement, the basic contract was in effect coextensivewith the scopeof the recognized unit andsigned by all the contractingparties.227ber 15, 1971. For reasons set forth in the Board'srecent decision inWest India Manufacturing & SeruiceCo., Inc.,3we find merit in this contention and shall,therefore, dismiss the petition. Also, as bargainingbetween the incumbents and the Employer has beenblocked by the petition filed herein during the timesubsequent to the expiration of the freeze, we shall, asprovided inWest India,give the parties a full 60-dayinsulated period for their negotiations, such period tobegin as of the date of the issuance of this Decision.ORDERIt ishereby ordered that the petition filed herein be,and it hereby is, dismissed.3 195 NLRB No. 203